Exhibit 10.4

Execution Copy

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 21, 2014 (the
“Effective Date”) is entered into by and between HC2 Holdings, Inc. (the
“Company”), and Robert M. Pons (“Executive”).

WHEREAS, the Company has offered to employ Executive, and Executive has agreed
to be employed by the Company, pursuant to the terms of this Agreement,

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

  1. Term; Effectiveness. Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive and Executive agrees to be employed by
the Company as an at-will employee as of the Effective Date. As an at-will
employee, the Company may terminate Executive’s employment at any time, with or
without reason, and Executive may resign at any time, with or without reason,
both subject to the notice provisions in Section 5. The provisions of this
Agreement will continue to apply unless and until Executive is informed in
writing that it is being prospectively modified by the Company or until it is
superseded by a subsequent written agreement between Executive and the Company.
The entire period during which Executive is employed by the Company is at times
referred to herein as the “Employment Period.”

 

  2. Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.

 

  (a) “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has a direct or indirect
ownership interest of more than five (5) percent shall be treated as an
Affiliate of the Company.

 

  (b) “Control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

  (c) “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

 

  (d) “Subsidiary” means, with respect to any Person, (i) any corporation of
which at least a majority of the voting power with respect to the capital stock
is owned, directly or indirectly, by such Person, any of its other Subsidiaries
or any combination thereof or (ii) any Person other than a corporation in which
such Person, any of its other Subsidiaries or any combination thereof has,
directly or indirectly, at least a majority of the total equity or other
ownership interest therein.

 

  (e) “Termination Date” means the last day that Executive is employed by the
Company. For the avoidance of doubt, the Termination Date shall mean the last
date of employment, whether such day is selected by mutual agreement with
Executive or unilaterally by the Company or by Executive and whether with or
without advance notice.

 

1



--------------------------------------------------------------------------------

  3. Duties and Responsibilities.

 

  (a) Executive agrees to be employed by the Company and be actively engaged in
the business and activities of the Company and its Affiliates during the
Employment Period, and to devote considerable time and attention to the Company
and its Affiliates and the promotion of its business and interests and in no
event less time than is reasonably required for the full performance of
Executive’s duties and responsibilities hereunder. During the Employment Period,
Executive agrees to use his reasonable best efforts to ensure that the business
and activities of the Company and its Affiliates are conducted in compliance
with all applicable laws, rules and regulations in all material respects.
Executive shall be employed hereunder with the title Executive Vice President of
Business Development of the Company with such duties and responsibilities as
directed from time to time by the Company and reporting solely to the Chief
Executive Officer. Executive agrees to cooperate with reasonable requests of the
Company to provide services to the Company’s Affiliates (including Harbinger
Group Inc. and its Affiliates) in accordance with Company policies.

 

  (b) During the Employment Period, Executive shall use Executive’s best efforts
to faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive’s duties and responsibilities hereunder, it
being understood that Executive also performs services related to Concurrent
Computer Corporation, DragonWave, and MRV Communications (“Entities”). For the
avoidance of doubt, during the Employment Period except for services related to
the Entities, Executive shall not (i) be permitted to become employed by,
engaged in or to render services for any Person other than the Company and its
Affiliates, (ii) be permitted to be a member of the board of directors of any
Person (other than the Company, the Entities, charitable or nonprofit
organizations), in any case without the consent of the Company, and (iii) be
directly or indirectly materially engaged or interested in any business
activity, trade or occupation (other than employment with the Company and its
Affiliates as contemplated by the Agreement); provided that nothing herein shall
preclude Executive from engaging in charitable or community affairs and managing
his personal investments to the extent that such other activities do not,
subject to Section 7, conflict in any material way with the performance of
Executive’s duties hereunder.

 

2



--------------------------------------------------------------------------------

  4. Compensation and Related Matters.

 

  (a) Base Compensation. During the Employment Period, for all services rendered
under this Agreement, Executive shall receive aggregate annual base salary
(“Base Salary”) at a rate of $300,000 per annum, payable in accordance with
payroll practices applicable to Company employees.

 

  (b) Annual Bonus. The Compensation Committee may authorize the Company to
adopt an annual bonus plan payments under which are intended to qualify as
performance based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (an “Annual Bonus”). In addition to a Base Salary, the
Compensation Committee, in its discretion, and in consultation with Chairman,
President and Chief Executive Officer, may choose to include Executive under the
Bonus Plan or to provide for a discretionary annual cash bonus to Executive. If
granted, Executive shall be entitled to payment of the Annual Bonus, if any,
only if Executive is employed by the Company on the payment date.

 

  (c) Benefits and Perquisites. During the Employment Period, Executive shall be
entitled to participate in the benefit plans and programs commensurate with
Executive’s position that are provided by the Company from time to time for
comparable executives generally, subject to the terms and conditions of such
plans. The Company may alter, modify, add to or delete from, or terminate any of
its employee benefit plans at any time as it, in its sole judgment, determines
to be appropriate, without recourse by Executive, except that no such action
shall adversely affect any previously vested rights of Executive under such
plans.

 

  (d) Business Expense Reimbursements. The Company shall reimburse Executive for
reasonable and properly documented business expenses incurred during the
Employment Period in accordance with the Company’s then-prevailing policies and
procedures for expense reimbursement.

 

  (e) Vacation. During the Employment Period, Executive shall be eligible for
paid time off (“PTO”) of twenty-seven (27) days annually as provided in
applicable Company policies.

 

  (f) Initial Equity Grants. Within thirty (30) days (“Grant Date”) following
the approval by the stockholders of an equity plan in the form and with such
terms and conditions as determined in the sole discretion of the Company (the
Company hereby agreeing to use its reasonable efforts to have the stockholders
approve such equity plan at the 2014 Annual Stockholders Meeting), the Executive
shall receive the following equity awards:

 

  (i) 62,500 shares of Restricted Stock. The Restricted Stock shall vest and the
restrictions shall lapse for one-third of the shares on the Grant Date and an
additional one-third of the shares on each of the first and second anniversaries
of the Effective Date, subject to the Executive’s continued employment on such
date. The Restricted Stock shall be subject to the terms of the underlying award
agreements and the Company’s equity plan in effect from time to time.

 

3



--------------------------------------------------------------------------------

  (ii) stock options to purchase 12,500 shares of the Company’s common stock,
par value $0.001 per share (the “Option”). The Option shall be exercisable for
one-third of the shares subject to the Option on the Grant Date and an
additional one-third of the shares covered by the Option shall become
exercisable on each of the first and second anniversaries of the Effective Date,
subject to the Executive’s continued employment on such date. The Option shall
be subject to the terms of the underlying award agreements and the Company’s
equity plan in effect from time to time. The exercise price for the Option shall
be the closing price of the Company’s common stock on the Grant Date.

 

  (g) Signing Bonus. Executive shall be entitled to receive a one-time signing
bonus of $100,000, payable in accordance with the Company’s payroll practices
and policies and subject to applicable withholding of income taxes, social
security taxes and other such other payroll deductions as are required by law or
applicable employee benefit programs.

 

  5. Termination of Employment.

 

  (a) Executive’s employment shall automatically and immediately terminate upon
Executive’s death. Executive’s employment may be terminated by the Company at
any time because of Disability (defined below), or for Cause (defined below), or
for any reason other than Cause or Disability (“Without Cause”), by delivering
notice of such termination, and may be terminated by Executive at any time for
Good Reason (defined below) or for any other reason, provided, however,
Executive shall be required to give the Company at least 30 days advance written
notice of any resignation, and the Company shall be required to give Executive
at least 30 days advance written notice of any termination Without Cause. The
Company may, in its discretion, require Executive to cease performing services
for the Company, in whole or part, during any portion of such 30 day notice
period, in which event the Company will continue to pay Base Salary, if any, and
provide benefits and calculate bonuses, if any, through the end of such 30 day
period.

 

  (b)

Following any termination of Executive’s employment, notwithstanding any
provision to the contrary in this Agreement, the obligations of the

 

4



--------------------------------------------------------------------------------

  Company to pay or provide Executive with compensation and benefits under
Section 4 shall cease as of the Termination Date, except as otherwise provided
herein, and the Company shall have no further obligations to provide
compensation or benefits to Executive hereunder except (i) for payment of any
accrued but unpaid Base Salary, if any, and PTO and unreimbursed expenses under
Section 4(d) incurred through the Termination Date, (ii) for the payment of any
non-deferred cash portion of any discretionary Bonus awarded in respect of the
fiscal year prior to the fiscal year in which termination of employment occurs
but unpaid as of the Termination Date (which will be paid when such non-deferred
cash portion of the discretionary Bonus would otherwise be payable), (iii) as
set forth in any other benefit plans, programs or arrangements applicable to
terminated employees in which Executive participates, and (iv) as otherwise
expressly required by applicable statute. Notwithstanding any provision to the
contrary in this Agreement (including the above provisions of this paragraph),
if Executive’s employment is terminated for Cause or if Executive resigns
without Good Reason, Executive shall not be entitled to receive any previously
unpaid portion of the current or any prior fiscal year’s discretionary bonus.

 

  (c) If Executive’s employment is terminated by the Company Without Cause or by
Executive for Good Reason (defined below), then, in addition to the entitlements
described in Section 5(b), Executive shall be entitled to severance payments and
benefits in accordance with, and subject to the terms of, the Company’s
Severance Guidelines in effect as of the Termination Date. For purposes of this
Agreement:

 

  (i)

“Cause” means: (A) Executive’s willful misconduct in the performance of his
duties for the Company that causes material injury to the Company,
(B) Executive’s conviction of, or plea of guilty or nolo contendere to, a felony
(or the equivalent of a felony in a jurisdiction other than the United States),
or Executive’s willfully engaging in illegal conduct that is detrimental to the
Company, (C) Executive’s material breach of Sections 7, 8 or 10 of this
Agreement, (D) Executive’s willful violation of the Company’s written policies
in a manner that is detrimental to the best interests of the Company;
(E) Executive’s fraud or misappropriation, embezzlement, or misuse of funds or
property belonging to the Company; (F) Executive’s act of personal dishonesty
that results in personal profit in connection with Executive’s employment with
the Company; (G) Executive’s breach of fiduciary duty owed to the Company; or
(H) Executive’s willful negligence of his duties, which results in the loss of a
material amount of capital of the Company or its Affiliates (the Company shall
make the determination of materiality and shall promptly communicate such
determination to Executive); provided, however, that Executive shall be provided
a ten (10)-day period to cure any of

 

5



--------------------------------------------------------------------------------

  the events or occurrences described in the immediately preceding clauses
(C) or (D) hereof, to the extent curable. For purposes hereof, no act, or
failure to act, on the part of Executive shall be considered “willful” unless it
is done, or omitted to be done, by Executive in bad faith or without reasonable
belief that Executive’s action or omission was in the best interests of the
Company. An act, or failure to act, based on specific authority given pursuant
to a resolution duly adopted by the Board shall be presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.

 

  (ii) “Disability” means Executive’s incapacity, due to mental, physical or
emotional injury or illness, such that Executive is substantially unable to
perform his duties hereunder for a continuous period of ninety calendar days, or
for more than a total of 85 business days during any 12 month period, subject to
reasonable accommodation provisions of applicable laws.

 

  (iii) “Good Reason” means the occurrence, without Executive’s express written
consent, of a material diminution in Executive’s authority, duties or
responsibilities or Executive shall give the Company a written notice specifying
in detail the event or circumstances claimed to give rise to Good Reason within
25 days after Executive has knowledge that an event or circumstances
constituting Good Reason has occurred, and if Executive fails to provide such
timely notice, then such event or circumstances will no longer constitute Good
Reason. The Company shall have 30 days to cure the event or circumstances
described in such notice, and if such event or circumstances are not timely
cured, then Executive must actually terminate employment within 90 days
following the specified event or circumstances constituting Good Reason;
otherwise, such event or circumstances will no longer constitute Good Reason.

 

  (d) Upon termination of Executive’s employment for any reason, and regardless
of whether Executive continues as a consultant to the Company, upon the
Company’s request Executive agrees to resign, as of the date of such termination
of employment or such other date requested, from the Board and any committees
thereof (and, if applicable, from the board of directors (and any committees
thereof) of any Affiliate of the Company) to the extent Executive is then
serving thereon.

 

  (e) The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
thereunder. Subject to Section 20 and applicable laws, the Company may offset
any amounts due and payable by Executive to the Company or its Subsidiaries
against any amounts the Company owes Executive hereunder.

 

6



--------------------------------------------------------------------------------

  6. Acknowledgments.

 

  (a) Executive acknowledges that the Company has expended and shall continue to
expend substantial amounts of time, money and effort to develop business
strategies, employee and customer relationships and goodwill and build an
effective organization. Executive acknowledges that Executive is and shall
become familiar with the Company’s Confidential Information (as defined below),
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company, its Subsidiaries and Affiliates.
Executive acknowledges that the Company has a legitimate business interest and
right in protecting its Confidential Information, business strategies, employee
and customer relationships and goodwill, and that the Company would be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of its business strategies, employee and customer relationships
and goodwill.

 

  (b) Executive acknowledges (i) that the business of the Company and its
Affiliates is global in scope, without geographical limitation, and capable of
being performed from anywhere in the world, and (ii) notwithstanding the
jurisdiction of formation or principal office of the Company, or the location of
any of their respective executives or employees (including, without limitation,
Executive), it is expected that the Company and its Affiliates will have
business activities and have valuable business relationships within their
respective industries throughout the world.

 

  (c)

Executive acknowledges that Executive has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to the necessity of such restraints for the
reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every commitment and restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area, in light of (i) the scope of the business of the
Company and its Affiliates, (ii) the importance of Executive to the business of
the Company and its Affiliates, (iii) Executive’s position with the Company,
(iv) Executive’s knowledge of the business of the Company and its Affiliates and
(v) Executive’s relationships with the Company’s clients or customers.
Accordingly, Executive agrees (x) to be bound by the provisions of Sections 7,
8, 9, 10 and 11, it being the intent and spirit that such provisions be valid
and enforceable in all respects and (y) acknowledges and agrees that Executive
shall not object to the Company,

 

7



--------------------------------------------------------------------------------

  (or any other intended third-party beneficiary of this Agreement) or any of
their respective successors in interest enforcing Sections 7, 8, 9, 10 and 11 of
this Agreement. Executive further acknowledges that although Executive’s
compliance with the covenants contained in Sections 7, 8, 9, 10, and 11 may
prevent Executive from earning a livelihood in a business similar to the
business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.

 

  7. Noncompetition and Nonsolicitation.

 

  (a) Executive agrees that Executive shall not, directly or indirectly, whether
by Executive, through an Affiliate or in partnership or conjunction with, or as
an employee, officer, director, manager, member, owner, consultant or agent of,
any other Person:

 

  (i) while an employee of the Company and during the same number of months as
the Executive is provided severance pursuant to the Company Severance
Guidelines, engage, directly or indirectly, in activities or businesses
(including without limitation by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any business)
within the United States (including its territories or possessions), and/or
other territories (in which the Company, its Affiliates or Subsidiaries conduct
business as of the Termination Date) that competes in the United States and/or
such other territories with the Company, its Subsidiaries or Affiliates
(“Competitive Activities”) or any business that acquires all or substantially
all of the assets of, or is otherwise a successor to, the Company (an “Other
Employing Entity”);

 

  (ii) while an employee of the Company and during the period ending on the
eighteen (18) month anniversary of Executive’s Termination Date, solicit,
entice, encourage or intentionally influence, or attempt to solicit, entice,
encourage or influence, any employee of, or other Person who performs services
for the Company, any Other Employing Entity or any of their respective
Affiliates or Subsidiaries to resign or leave the employ or engagement of the
Company or any of their respective Affiliates or otherwise hire, employ, engage
or contract any such employee or Person, or any other Person who provided
services to the Company or any of their respective Affiliates during the six
(6) months prior to such hiring, employment, engagement or contracting, to
perform services other than for the benefit of the Company, any Other Employing
Entity or any of their respective Affiliates or Subsidiaries;

 

8



--------------------------------------------------------------------------------

  (iii) while an employee of the Company and during the period ending on the 18
month anniversary of Executive’s Termination Date, solicit, entice, encourage,
influence, accept payment from, or provide services to, or attempt to solicit,
entice, encourage, influence or accept payment from, or assist any other Person,
firm or corporation, directly or indirectly, in the solicitation of or providing
services to, any Client (as defined below) or any Prospective Client (as defined
below), for the direct or indirect benefit of any competitor of the Company, any
Other Employing Entity or any of their respective Affiliates or Subsidiaries, in
each case other than in the fulfillment of Executive’s duties to the Company;

 

  (iv) while an employee of the Company and during the period ending on the 18
month anniversary of Executive’s date of termination of employment, directly or
indirectly request or advise any Client or Prospective Client to alter, reduce,
terminate, withdraw, curtail, or cancel the Client’s or Prospective Client’s
business with the Company, any Other Employing Entity or any of their respective
Affiliates or Subsidiaries, in each case other than in the fulfillment of
Executive’s duties to the Company; or

 

  (v) while an employee of the Company and during the period ending on the 18
month anniversary of Executive’s Termination Date, solicit any agents, advisors,
independent contractors or consultants of the Company, any Other Employing
Entity or any of their respective Affiliates or Subsidiaries who are under
contract or doing business with the Company, any Other Employing Entity or any
of their respective Affiliates or Subsidiaries to terminate, reduce or divert
business with or from the Company, any Other Employing Entity or any of their
respective Affiliates or Subsidiaries.

 

  (vi)

For purposes of this Agreement, “Client” means a Person to whom the Company, its
Subsidiaries or Affiliates sold goods or provided services, and with whom
Executive had substantial contacts, dealings or client relationship
responsibilities (either directly or through supervising other employees who had
such responsibilities) on behalf of the Company, its Subsidiaries or its
Affiliates, at any time while Executive is employed by the Company (the “Look
Back Period”) (but if Executive is not employed by the Company at the time of
any activity described in Section 7(a)(iii) and 7(a)(iv), then the Look Back
Period will not be longer than one (1) year prior to Executive’s last day of

 

9



--------------------------------------------------------------------------------

  employment), provided, however, a Client does not include any Person who
became a client of the Company, its Affiliates or Subsidiaries both (A) as a
result of a professional or social relationship that Executive developed with
such Person before becoming employed by the Company or any of its Affiliates,
and (B) without investment or assistance by the Company; and “Prospective
Client” shall mean those Persons (X) that the Company is actively soliciting or
is planning to solicit; and (Y) with whom Executive has met or with respect to
which Executive has obtained Confidential Information in the course of or as a
result of his performance of his duties to the Company.

 

  (b) Notwithstanding Section 7(a), it shall not constitute a violation of
Section 7(a) for Executive to hold not more than two percent (2%) of the
outstanding securities of any class of any publicly-traded securities of a
company that is engaged in Competitive Activities.

 

  (c) The restrictive periods set forth in the Section 7(a) shall be deemed
automatically extended by any period in which Executive is in violation of any
of the provisions of Section 7(a), to the extent permitted by law.

 

  (d) If a final and non-appealable judicial determination is made by a court of
competent jurisdiction that any of the provisions of this Section 7 constitutes
an unreasonable or otherwise unenforceable restriction against Executive, the
provisions of this Section 7 will not be rendered void but will be deemed to be
modified to the minimum extent necessary to remain in force and effect for the
longest period and largest geographic area that would not constitute such an
unreasonable or unenforceable restriction (and such court shall have the power
to reduce the duration or restrict or redefine the geographic scope of such
provision and to enforce such provision as so reduced, restricted or redefined).

 

  (e) Moreover, and without limiting the generality of Section 13,
notwithstanding the fact that any provision of this Section 7 is determined not
to be specifically enforceable, the Company will nevertheless be entitled to
recover monetary damages as a result of Executive’s breach of any such
provision.

 

  8. Nondisclosure of Confidential Information.

 

  (a)

Executive acknowledges that the Confidential Information obtained by Executive
while employed hereunder by the Company and its Affiliates is the property of
the Company or its Affiliates, as applicable. Therefore, Executive agrees that
Executive shall not, whether during or after the Employment Period, disclose,
share, transfer or provide access to any unauthorized Person or use for
Executive’s own purposes or any unauthorized Person any Confidential Information
without the prior

 

10



--------------------------------------------------------------------------------

  written consent of the Company, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of Executive’s acts or omissions in violation of
this Agreement; provided, however, that if Executive receives a request to
disclose Confidential Information pursuant to a deposition, interrogation,
request for information or documents in legal proceedings, subpoena, civil
investigative demand, governmental or regulatory process or similar process,
(A) Executive shall, unless prohibited by law, promptly notify in writing the
Company, and consult with and assist the Company in seeking a protective order
or request for other appropriate remedy, (B) in the event that such protective
order or remedy is not obtained, or if the Company waives compliance with the
terms hereof, Executive shall disclose only that portion of the Confidential
Information which is legally required to be disclosed and shall exercise
reasonable efforts to provide that the receiving Person shall agree to treat
such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and (C) the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof.

 

  (b)

For purposes of this Agreement, “Confidential Information” means information,
observations and data concerning the Company and its Affiliates, or any of their
respective present or former members, partners, directors, employees or agents,
or the family members thereof, including, without limitation, all business
information (whether or not in written form) which relates to any of the
foregoing Persons, or any of their respective customers, suppliers or
contractors or any other third parties in respect of which the Company or any of
its Affiliates has a business relationship or owes a duty of confidentiality, or
their respective businesses or products, and which is not known to the public
generally other than as a result of Executive’s breach of this Agreement,
including but not limited to: investment methodologies, investment advisory
contracts, fees and fee schedules; investment performance of the accounts
managed by the Company or its respective Affiliates (“Track Records”); technical
information or reports; brand names, trademarks, formulas; trade secrets;
unwritten knowledge and “know-how”; operating instructions; training manuals;
customer or investor lists; customer buying records and habits; product sales
records and documents, and product development, marketing and sales strategies;
market surveys; marketing plans; profitability analyses; product cost; analyses
or plans relating to the acquisition or development of businesses, or relating
to the sale of Subsidiaries or Company assets; information relating to pricing,
competitive strategies and new product development; information relating to any
forms of compensation, employee evaluations, or other personnel-related
information; contracts; and supplier lists. Without limiting the foregoing,
Executive agrees to keep confidential the existence of, and any information
concerning, any dispute between Executive and the Company

 

11



--------------------------------------------------------------------------------

  or their respective Subsidiaries and Affiliates, except that Executive may
disclose information concerning such dispute to the court or arbitrator that is
considering such dispute or to their respective legal counsel (provided that
such counsel agrees not to disclose any such information other than as necessary
to the prosecution or defense of such dispute). Executive acknowledges and
agrees that the Track Records were the work of teams of individuals and not any
one individual and are the exclusive property of the Company and its Affiliates,
and agrees that he shall in no event claim the Track Records as his own
following termination of his employment for the Company.

 

  (c) Except as set forth otherwise in this Agreement, Executive agrees that
Executive shall not disclose the terms of this Agreement, except to Executive’s
immediate family and Executive’s financial and legal advisors, or if previously
disclosed by the Company in any public filing, or as may be required by law or
ordered by a court or applicable under Section 12 of this Agreement. Executive
further agrees that any disclosure to Executive’s financial and legal advisors
will only be made after such advisors acknowledge and agree to maintain the
confidentiality of this Agreement and its terms.

 

  (d) Executive further agrees that Executive will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other Person to whom Executive has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.

 

  9. Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company and its Subsidiaries and Affiliates,
in whatever form (including electronic), and all copies thereof, that are
received or created by Executive while employed hereunder by the Company or its
Subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company and its Subsidiaries and Affiliates, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment hereunder and, in any event, at the Company’s request.
Executive further agrees that any property situated on the premises of, and
owned by, the Company or its Subsidiaries or Affiliates, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company’s personnel at any time with or without notice.

 

12



--------------------------------------------------------------------------------

  10. Intellectual Property Rights.

 

  (a) Executive agrees that the results and proceeds of Executive’s employment
by the Company or its Subsidiaries or Affiliates (including, but not limited to,
any trade secrets, products, services, processes, know-how, Track Record,
designs, developments, innovations, analyses, drawings, reports, techniques,
formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from, or developed in the course of, services
performed by Executive for the Company while employed by the Company and any
works in progress, whether or not patentable or registrable under copyright or
similar statutes, that were made, developed, conceived or reduced to practice or
learned by Executive, either alone or jointly with others (collectively,
“Inventions”), shall be works-made-for-hire and the Company (or, if applicable
or as directed by the Company, any of its Subsidiaries or Affiliates) shall be
deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company (or, as the case may be, any of its Subsidiaries or Affiliates)
under the immediately preceding sentence, then Executive hereby irrevocably
assigns and agrees to assign any and all of Executive’s right, title and
interest thereto, including any and all Proprietary Rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company (or, if applicable or as directed by the
Company, any of its Subsidiaries or Affiliates), and the Company or such
Subsidiaries or Affiliates shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company or such
Subsidiaries or Affiliates without any further payment to Executive whatsoever.
As to any Invention that Executive is required to assign, Executive shall
promptly and fully disclose to the Company all information known to Executive
concerning such Invention.

 

  (b)

Executive agrees that, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Company may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described

 

13



--------------------------------------------------------------------------------

  above, Executive unconditionally and irrevocably waives the enforcement of
such Proprietary Rights. This Section 10(b) is subject to and shall not be
deemed to limit, restrict or constitute any waiver by the Company of any
Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of Executive’s employment by the Company. Executive
further agrees that, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, Executive shall assist the Company in
every reasonable, proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries. To this end,
Executive shall execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Executive shall execute, verify, and deliver assignments of such Proprietary
Rights to the Company or its designees. Executive’s obligation to provide
reasonable assistance to the Company with respect to Proprietary Rights relating
to such Inventions in any and all countries shall continue beyond the
termination of the Employment Period.

 

  (c) Executive hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

 

  11. Nondisparagement.

 

  (a) During Executive’s employment with the Company and thereafter, Executive
agrees not to make, publish or communicate at any time to any person or entity,
including, but not limited to, customers, clients and investors of the Company,
its Affiliates and their respective present or former members, partners,
directors, employees or agents, and the family members thereof, any Disparaging
(defined below) remarks, comments or statements concerning the Company its
Affiliates, any entity affiliated with Philip A. Falcone or any of his family
members, or any of their respective present and former members, partners,
directors, officers, employees or agents.

 

  (b) In the event (i) Executive’s employment terminates for any reason; and
(ii) Executive provides the Company with an irrevocable waiver and general
release in favor of the Released Parties in the Company’s customary form that
has become effective and irrevocable in accordance with its terms, the Company
agrees that the Chief Executive Officer and Board shall not make, publish, or
communicate at any time to any person or entity any Disparaging (defined below)
remarks, comments or statements concerning Executive, except nothing herein
shall prevent the Company from making truthful statements regarding Executive’s
termination as required or, in the discretion of the Board, deemed advisable to
be made in the Company’s or any Affiliate’s public filings.

 

14



--------------------------------------------------------------------------------

  (c) For the purposes of this Section 11, “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity, morality,
business acumen or abilities of the individual or entity being disparaged.

 

  (d) Notwithstanding the foregoing, this Section 11 does not apply to (i) any
truthful testimony, pleading, or sworn statements in any legal proceeding;
(ii) attorney-client communications; or (iii) any communications with a
government or regulatory agency, and further, it shall not be construed to
prevent Executive from filing a charge with the Equal Employment Opportunity
Commission or a comparable state or local agency.

 

  12. Notification of Employment or Service Provider Relationship. Executive
hereby agrees that prior to accepting employment with, or agreeing to provide
services to, any other Person during any period during which Executive remains
subject to any of the covenants set forth in Section 7, Executive shall provide
such prospective employer with written notice of such provisions of this
Agreement, with a copy of such notice delivered to the Company not later than
seven (7) days prior to the date on which Executive is scheduled to commence
such employment or engagement.

 

  13. Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 7, 8, 9, 10 or 11 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company may
be entitled (without the necessity of showing economic loss or other actual
damage and without the requirement to post a bond) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 7, 8, 9, 10 or 11
in addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted.

 

  14. Representations of Executive; Advice of Counsel.

 

  (a)

Executive represents, warrants and covenants that as of the date hereof:
(i) Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) Executive is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company

 

15



--------------------------------------------------------------------------------

  hereunder during or after the Employment Period and (iii) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which
Executive is subject.

 

  (b) Prior to execution of this Agreement, Executive was advised by the Company
of Executive’s right to seek independent advice from an attorney of Executive’s
own selection regarding this Agreement. Executive acknowledges that Executive
has entered into this Agreement knowingly and voluntarily and with full
knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.

 

  15. Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), or the decision to commence
on behalf of the Company any suit, action or proceeding, and any investigation
and/or defense of any claims asserted against any of the Company’s or its
Affiliates’ current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occurring during Executive’s employment hereunder by the
Company as to which Executive may have relevant information (including but not
limited to furnishing relevant information and materials to the Company or its
designee and/or providing testimony at depositions and at trial), provided that
with respect to such cooperation occurring following termination of the
Employment Period, the Company shall reimburse Executive for expenses reasonably
incurred in connection therewith and shall schedule such cooperation to the
extent reasonably practicable so as not to unreasonably interfere with
Executive’s business or personal affairs. Notwithstanding anything to the
contrary, in the event the Company requests cooperation from Executive after his
employment with the Company has terminated and at a time when Executive is not
receiving any severance pay from the Company, Executive shall not be required to
devote more than forty (40) hours of his time per year with respect to this
Section 15, except that such forty (40) hour cap shall not include or apply to
any time spent testifying at a deposition or at trial, or spent testifying
before or being interviewed by any administrative or regulatory agency.

 

  16. Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such Federal, state, local, non-U.S. or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation.

 

16



--------------------------------------------------------------------------------

  17. Assignment.

 

  (a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive, and any assignment
in violation of this Agreement shall be void.

 

  (b) This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder).

 

  (c) Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and any successor
or assign to all or substantially all of the Company’s business or assets.

 

  18. Arbitration. Any controversy, claim or dispute between the parties
relating to Executive’s employment or termination of employment, whether or not
the controversy, claim or dispute arises under this Agreement (other than any
controversy or claim arising under Section 7 or Section 8), shall be resolved by
arbitration in New York County, New York, in accordance with the Employment
Arbitration Rules and Mediation Procedures (“Rules”) of the American Arbitration
Association through a single arbitrator selected in accordance with the Rules.
The decision of the arbitrator shall be rendered within thirty (30) days of the
close of the arbitration hearing and shall include written findings of fact and
conclusions of law reflecting the appropriate substantive law. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof in the State of New York. In reaching his or her decision, the
arbitrator shall have no authority (a) to authorize or require the parties to
engage in discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing),
(b) to interpret or enforce Section 7 or Section 8 of the Agreement (for which
Section 19 shall provide the sole and exclusive venue), (c) to change or modify
any provision of this Agreement, (d) to base any part of his or her decision on
the common law principle of constructive termination, or (e) to award punitive
damages or any other damages not measured by the prevailing party’s actual
damages and may not make any ruling, finding or award that does not conform to
this Agreement. Each party shall bear all of his or its own legal fees, costs
and expenses of arbitration to the fullest extent permitted by applicable law,
and one-half ( 1⁄2) of the costs of the arbitrator.

 

  19.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to its

 

17



--------------------------------------------------------------------------------

  conflict of law provisions, except that Section 18 and any arbitration
proceeding pursuant to Section 18 shall be governed by the Federal Arbitration
Act (“FAA”) to the extent it is applicable and by New York law to the extent
that the FAA is not applicable. Furthermore, as to Section 7 and Section 8,
Executive and the Company each agrees and consents to submit to personal
jurisdiction in the state of New York in any state or federal court of competent
subject matter jurisdiction situated in New York County, New York. Executive and
the Company further agree that the sole and exclusive venue for any suit arising
out of, or seeking to enforce, the terms of Section 7 and Section 8 of this
Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in New York County, New York. In addition, Executive and
the Company waive any right to challenge in another court any judgment entered
by such New York County court or to assert that any action instituted by the
Company in any such court is in the improper venue or should be transferred to a
more convenient forum. Further, Executive and the Company waive any right he may
otherwise have to a trial by jury in any action to enforce the terms of this
Agreement. The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 26, or such other updated address as has been
provided to the other party from time to time in accordance with Section 26.
Each party shall bear its own costs and expenses (including their respective
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement.

 

  20. Amendment; No Waiver; Section 409A

 

  (a) No provisions of this Agreement may be amended, modified, waived or
discharged except by a written document signed by Executive and a duly
authorized officer of the Company (other than Executive).

 

  (b) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

  (c)

It is the intention of the Company and Executive that this Agreement comply with
the requirements of Section 409A, and this Agreement will be interpreted in a
manner intended to comply with or be exempt from Section 409A. The Company and
Executive agree to negotiate in good faith to make amendments to this Agreement
as the parties mutually agree are necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A. Notwithstanding the foregoing,
Executive shall be

 

18



--------------------------------------------------------------------------------

  solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of Executive in connection with this
Agreement (including any taxes and penalties under Section 409A), and neither
the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold Executive (or any beneficiary) harmless from any or all of such
taxes or penalties.

 

  (d) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. For purposes of
Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.

 

  (e) For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A relating to “separation from service”.

 

  (f) To the extent that any reimbursements pursuant to Section 4(e), 4(g) or 15
are taxable to Executive, any such reimbursement payment due to Executive shall
be paid to Executive as promptly as practicable, and in all events on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred. The reimbursements pursuant to Section 4(e), 4(g)
and 15 are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that Executive receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Executive receives in any other taxable year.

 

  21. Severability. If any provision or any part thereof of this Agreement,
including Sections 7, 8, 9, 10 and 11 hereof, as applied to either party or to
any circumstances, shall be adjudged by a court of competent jurisdiction to be
invalid or unenforceable, the same shall in no way affect any other provision or
remaining part thereof of this Agreement, which shall be given full effect
without regard to the invalid or unenforceable provision or part thereof, or the
validity or enforceability of this Agreement. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

19



--------------------------------------------------------------------------------

  22. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.

 

  23. Survival. The rights and obligations of the parties under the provisions
of this Agreement (including without limitation, Sections 7 through 13 and
Section 15) shall survive, and remain binding and enforceable, notwithstanding
the termination of this Agreement, the termination of Executive’s employment
hereunder or any settlement of the financial rights and obligations arising from
Executive’s employment hereunder, to the extent necessary to preserve the
intended benefits of such provisions.

 

  24. No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.

 

  25. Clawback. Executive acknowledges that to the extent required by applicable
law or written company policy adopted to implement the requirements of such law
(including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act), the Discretionary Bonus and any other
incentive compensation shall be subject to any required clawback, forfeiture,
recoupment or similar requirement.

 

  26. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to Executive at the most recent
address listed in Company records and to the Company at the following address
(or at such other address for a party as shall be specified by like notice):

 

If to the Company:   Andrea Mancuso   Attn: Legal Department   460 Herndon
Parkway, Suite 150   Herndon, VA 20170

 

  27.

Background Check. Upon execution, this Agreement is offer of employment that is
contingent upon the completion of a background investigation (including a drug

 

20



--------------------------------------------------------------------------------

  screening, credit check, criminal history check, confirmation of prior
employment, and confirmation of educational background) satisfactory to the
Company in its sole discretion and the Executive providing legally required
documentation of eligibility to work in the United States (“Background Check”).
Following the successful completion of the Background Check this Agreement shall
be a binding agreement of the parties in accordance with its terms; provided
that, the Company may waive the requirement to obtain or complete a Background
Check at any time. The Executive agrees to submit to a drug screening, to
execute all documentations and take all action required in connection with the
completion of the Background Check. The Executive acknowledges that he or she is
not an employee of the Company until the Employee has received notification from
the Company that the Background Check has been completed to the satisfaction of
the Company in its sole discretion.

 

  28. Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

 

  29. Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (PDF), each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

 

21



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF. this Agreement has been duly executed by the parties as of
the date first written above.

 

HC2 HOLDINGS, INC. By:  

 

Name:   Andrea L. Mancuso Title:   Acting General Counsel Robert M. Pons

 

[Signature Page to Employment Agreement]